        Case 8:18-cv-02415-PX Document 114 Filed 03/19/21 Page 1 of 18



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

                                            )
 MUTASEM JARDANEH, et al.,                  )
                                            )
                         Plaintiffs,        )
                                            )
                                                 Case No. 8:18-cv-02415-PX
                    v.                      )
                                            )
 WILLIAM P. BARR, et al.,                   )
                                            )
                     Defendants.            )
                                            )
                                            )

                            PLAINTIFFS’ MOTION TO COMPEL

       Plaintiffs, individuals on the Government’s Terrorism Security Database, known as

the TSDB or the Terrorist Watchlist, in this case struggle through an unending set of life-

defining adverse consequences. Children are separated from their parents, and innocent

people—U.S. citizens who have never been charged, arrested, or convicted of violent

crimes—are denied the ability to attend weddings and funerals and otherwise access modern

transportation. Each Plaintiff has been branded as a “known or suspected terrorist,” then had

that label disseminated throughout local, state, federal and foreign governments. After

misleading the public and courts for years, the Government was even recently forced to admit

it makes watchlist information to hundreds of private entities. It is a cavalier dissemination—

the full extent still unknown—done without thought or reason.

       This Court denied the Government’s Motion to dismiss in this case and it now

proceeds to discovery. But, based on the Government’s suggestions that limited discovery

would be sufficient and appropriate, Plaintiffs have been limited to 4 Defendant-wide

interrogatories and requests for production and 20 Defendant-specific interrogatories and
         Case 8:18-cv-02415-PX Document 114 Filed 03/19/21 Page 2 of 18



requests for production for the WLAC defendants; as far as the Merits defendants, Plaintiffs

are allotted 15 plaintiff interrogatories, 10 Defendant-wide interrogatories, 20 Defendant-

specific interrogatories, 25 queries of the TSDB database at issue, and then 4 Plaintiff-based

requests for production, 15 Defendant-wide requests for production, and 11 Defendant-

specific requests.

       The result has required Plaintiffs to seek in its first round of requests basic information

about Plaintiffs, about watchlist usage and sharing, and about the WLAC. Yet the

Government has responded with limited to no information. It refuses to do any search of

Plaintiff-specific information or provide any privilege log. It refuses the same for WLAC

information. It refuses to disclose information related to the private and foreign entities who

have TSDB access. And it has withheld entire swarths of information based on the law

enforcement privilege that go to the heart of this case, without basis or sufficient explanation.

                                      BACKGROUND

       Plaintiffs filed their initial requests immediately upon entry of the Rule 16(b)

Scheduling Order in this case. Because the watchlist is secret, Plaintiffs need discovery simply

to know what additional discovery they need, and so propounded a small first set of discovery

focused on initial information regarding Plaintiffs, watchlist use, dissemination, and the

WLAC.

       Plaintiffs’ sole Merits-Defendant-wide request propounded in this first round was for

all “Documents of any kind that regard Plaintiffs in any way.” Ex. A at 3. This was a request

for the basic files that the Government has on Plaintiffs related to the Terrorism Screening

Database. But, with a few minor exceptions, the Government declined to even search for

responsive documents. Instead, citing burden objections, the “law enforcement and
         Case 8:18-cv-02415-PX Document 114 Filed 03/19/21 Page 3 of 18



investigatory files privilege.” and the possible application of the state secrets privilege, the

Government argued that even confirming the existence or nonexistence of documents was

privileged. Similarly, the Government declined to provide a privilege log.

        As for dissemination, Plaintiffs requested the Government (by way of interrogatory)

to list “every entity of any kind that has ever had access to TSDB information in any way.”

Interrogatory #2, Exhibit B at 22. The Government has provided a list of domestic public

entities with access to TSDB information (which may or may not complete and has a few

stray private entities listed, such as the private Wayland Baptist University Police

Department), and has listed a few foreign entities. Ex. C. The Government (citing the law

enforcement and the not-invoked-state secrets privileges) have not, however, generally

provided a list of private entities with access, nor has it provided a full list of foreign entities.

        Plaintiffs also sought by way of document request all WLAC-related documents from

the WLAC Defendants. Specifically, Plaintiffs sought:

        All documents of any kind—including but not limited to minutes,
        correspondences, rules, agreements, policies, procedures, memoranda, internal
        and external reports, internal and external communications—that regard the
        Watchlisting Advisory Council in any way. A comprehensive response to this
        request must include documents related to WLAC formation, governance,
        WLAC’s statements (or summaries) of conclusion as well as communications
        to and from the National Security Council and the WLAC co-chairs.

WLAC Doc. Request #1, Ex. D at 3. Like with Plaintiff-related information, and this time

without exception, the Government refused to perform a search, provide documents, or

provide a privilege log. Id. at 6. This time, the Government relied on the deliberative process

privilege. Id.at 4.

        The parties met and conferred but were unable to resolve their differences. Plaintiffs

thus file this motion to compel.
         Case 8:18-cv-02415-PX Document 114 Filed 03/19/21 Page 4 of 18



                                         ARGUMENT
I.     The Government’s Failure to Provide a Privilege Log Is Improper
       “When a party refuses to produce documents during discovery on the basis that they

are privileged or protected, it has a duty to particularize that claim.” Equal Rights Center v. Lion

Gables Residential Trust, 07-cv-2358, 2010 WL 2483613, at *6 (D. Md. June 15, 2010) (cleaned

up) (quoting Victor Stanley, Inc. v. Creative Pipe, Inc., 250 F.R.D. 251, 254 n.2 (D.Md.2008)).

In order to fulfill that duty, the Government must provide a privilege log. Gross v. Morgan State

University, 17-cv-448, 2018 WL 9880053, at *7 (D. Md. Feb. 9, 2018). “A party simply cannot

claim privilege and refuse to provide a privilege log; indeed, some courts have found that

doing so results in waiver of the privilege.” Id. (quoting Hake v. Carroll Cty., 13-cv-1312, 2014

WL 3974173, at *9 (D. Md. Aug. 14, 2014)). And in providing a privilege log, the

Government must do “more than briefly identify and describe each document and identify

the basis for the refusal to produce it,” does not satisfy this requirement.” Equal Rights Center,

2010 WL 2483613, at *6 (quoting Victor Stanley, 250 F.R.D. at 254 n.2). Instead, the privilege

log must be sufficient to particularize both the documents the Plaintiffs seek that are being

withheld, as well as allow the Court to fairly adjudicate the claim of privilege. Id.

       For both Plaintiff documents and WLAC documents, the Government has not

provided a privilege log. As for Plaintiff documents, “[s]uch information cannot be disclosed

even on a privilege log, as providing a log would itself confirm the existence or nonexistence

of such information, thereby disclosing the underlying privileged fact(s).” Merits RFP

Response (Ex. A) at 6; see also id. at 7, 8, 9, 11, 14, 15, 18. For WLAC documents, “[t]he

amount of time required to process, review, and produce a privilege log for these materials

would be highly burdensome and not proportional to the needs of this case.” Ex. D at 15.
         Case 8:18-cv-02415-PX Document 114 Filed 03/19/21 Page 5 of 18



       The Government’s refusal to provide a privilege log is in error. Absent providing the

log, there is no way for either the Court or Plaintiffs’ to make any determination whether the

withholding is consistent with the law enforcement privilege, whether the privilege has been

waived, or whether the privilege has been overcome.

       The only reason the Government has provided for refusing to provide a privilege log

is its position that even a privilege log would identify which Plaintiffs are on the Terrorism

Screening Database. Even if this were grounds for refusing to provide a privilege log, any such

issue can be cured. In a different case involving the very same Plaintiffs’ counsel, the

Government disclosed watchlist status to Plaintiffs’ counsel under an Attorneys’ Eyes Only

protective order. See Fikre v. FBI, 13-cv-899, Dkts. 131, 138, 139 (Exs. E-G) (D. Or.). The only

difference between that case and this one was that there, disclosure was advantageous to the

Government, while here, disclosure would be disadvantageous. Id., Dkt. 138 at 2. But

privileges cannot be used as both a sword and a shield. Burlington Industries v. Exxon Corp., 65

F.R.D. 26, 46 (D. Md. 1974).

II.    The Law Enforcement and State Secrets Privileges should not allow Government
       to avoid disclosure
       “[T]he law enforcement privilege protects “information that would endanger witnesses

and law enforcement personnel or the privacy of individuals involved in an investigation and

information that would otherwise interfere with an investigation.” United States v. Marsh, 193

F. Supp. 3d 585, 597 (E.D. Va. 2016) (cleaned up) (quoting In re The City of New York, 607

F.3d 923, 944 (2d Cir. 2010)). “Courts agree that the party asserting the law enforcement

privilege bears the burden of showing that the privilege applies.” Id.

       “The law enforcement privilege is qualified.” Hugler v. Bat Masonry Co., 15-cv-28, 2017

WL 1207847 (W.D. Va. Mar. 31, 2017). The court must balance “[t]he public interest in
         Case 8:18-cv-02415-PX Document 114 Filed 03/19/21 Page 6 of 18



nondisclosure ... against the need of a particular litigant for access to the privileged

information.” Id. (quoting In re City of New York, 607 F.3d at 944).

       Once the Government has shown the privilege exists, the burden shifts to the Plaintiffs

to show that the privilege is overcome. A party seeking disclosure under the privilege should

show “(1) that its suit is non-frivolous and brought in good faith, (2) that the information

sought is not available through other discovery or from other sources, and (3) a compelling

need for the information.” Id. (citing In re The City of New York, 607 F.3d at 945). Specific

factors that the Court must consider favoring disclosure include the relevance and importance

of the documents to the plaintiff’s case, the strength of plaintiff’s case, and the importance of

the issues involved to the public interest. See generally King v. Conde, 121 F.R.D. 180, 194-96

(E.D.N.Y. 1988) (Weinstein, J.); see also Martin v. Conner, 287 F.R.D. 348, 351 (D. Md. 2012)

(noting King as a “leading” case). In contrast, specific factors disfavoring disclosure include

the treat to law enforcement officers’ safety and privacy, the weakening of law enforcement

programs, the chilling of candor during internal investigation, and any relevant privacy laws.

Id. at 191-94; Martin, 287 F.R.D. at 351.

       The State Secrets privilege has three prerequisites before it can be invoked. First, it

must be asserted by the United States government; it “can neither be claimed nor waived by

a private party.” U.S. v. Reynolds, 345 U.S. 1, 7 (1952) (footnotes omitted). Second, “[t]here

must be a formal claim of privilege, lodged by the head of the department which has control

over the matter.” Id. at 7–8 Third, the department head’s formal claim of the state secrets

privilege may be made only “after actual personal consideration by that officer.” Id. at 8; see

generally Abilt v. CIA, 848 F.3d 305, 311 (4th Cir. 2017).
         Case 8:18-cv-02415-PX Document 114 Filed 03/19/21 Page 7 of 18



       Once invoked, Courts are not to defer blindly to the Government’s assertion. Instead,

courts “take very seriously our obligation to review the government’s claims with a very

careful, indeed a skeptical, eye, and not to accept at face value the government’s claim or

justification of privilege.” Abilt, 848 F.3d at 312 (cleaned up) (quoting Al–Haramain Islamic

Found., Inc. v. Bush, 507 F.3d 1190, 1203 (9th Cir. 2007)). The burden of showing the state

secrets privilege applies is on the Government. Id.

       In this case, the Government claims that it objects or otherwise is not responding

because of the “potential” application of the state secrets privilege. The “potential”

application of the state secrets privilege is not grounds for failure to produce, and the

Government has not yet invoked the State Secrets Privilege. If and when it does, Plaintiffs

will review the invocation and respond accordingly.

       A.     The Court should compel disclosure of Plaintiffs’ information

       The first category of documents the Government will, with only minor exceptions, not

even look for, much less produce, is information about the Plaintiffs. Plaintiffs’ Document

Request #1 to the Merits Defendant was: “All Documents of any kind that regard Plaintiffs

in any way.” Ex. A at 3.

       The Government objects because it is overly broad. Id. at 3. But how much information

does the Merits Defendants have on these individuals? It should be a simple request to ask for

the files being kept on these Plaintiffs. And some of the Governments other, more serious

objections further show the Government is quite capable of searching for and producing these

records were it so inclined.

       Relatedly, the Government objects because the request was efficient and to the point.

Id. at 3-4. The Government complains the Order “allowed Plaintiffs to submit up to four
         Case 8:18-cv-02415-PX Document 114 Filed 03/19/21 Page 8 of 18



separate Requests” regarding Plaintiff information, so it cannot possibly be that Plaintiffs are

allowed the entire file the Government has on them. Instead, the Government suggests,

Plaintiffs must somehow break down the request by seeking only a quarter of the file of a

time. But no discovery rule or principle stands for such a proposition that Plaintiffs are aware

of, and the Government does not cite any.

       Likewise preliminary and without support, the Government objects because Plaintiffs

could discern the Government’s file from other sources. Id. at 4. But this is both untrue (and

if it were, would completely defeat the Government’s claim of privilege discussed below in

more depth), and not grounds for refusing to produce in any event.

       Which takes us to the heart of the Government’s refusal to produce (with a few small

exceptions). The Government claims producing any documents, or even a privilege log, is

privileged. Id. at 4-5. According to the Government, even confirming that they are

withholding information would let Plaintiffs know that they are on the federal terrorism

watchlist, which is supposedly privileged. Id.

       Yet we already know that at least some of the information being withheld is shared

broadly with federal, state, foreign, and even private entities. See § II, below. To the extent

this information is privileged in the first place, that privilege is waived. United States v. Bolander,

722 F.3d 199, 222 (4th Cir.2013) (“[T]he holder of [a privilege] may waive the privilege either

expressly or impliedly by a voluntary disclosure to a third party.... The burden rests on the

person invoking the privilege to demonstrate its applicability, including the absence of any

waiver of it.”)

       Likewise, we also know that the Government is perfectly happy to share this

information in litigation when it helps their case under an Attorneys-Eyes-Only protective
         Case 8:18-cv-02415-PX Document 114 Filed 03/19/21 Page 9 of 18



order. That is what the Government did in Fikre v. FBI when Fikre’s current watchlist status

advanced a motion to dismiss. See Fikre, D. Or. 13-cv-899, Dkts. 131, 138, 139 (Exs. E_G).

It is impermissible to use privilege as a sword and a shield. Burlington Industries, 65 F.R.D. at

46.

       Even if the privilege is otherwise validly invoked here, Plaintiffs’ need overcomes it

upon a balancing of the equities. The information the Government holds and transmits about

Plaintiffs is important to this case in several respects. First, the information provided sheds

important light on what derogatory information is sufficient to place one on the watch list,

and how the Government interprets its own vague standard for watchlist placement. See

Elhady v. Kable, 391 F. Supp. 3d 562, 581 (E.D. Va. 2019) (“inclusion standard makes it easy

to imagine completely innocent conduct serving as the starting point for a string of subjective,

speculative inferences that result in a person's inclusion”) (cleaned up). It similarly will be

important to show Plaintiffs’ claims that watchlist information is not rigorously reviewed. See

Complaint (Dkt. 48) at 135 (99% acceptance rate for nominations); see also Elhady v. Kable, 20-

1119, Brief of Appellees (Dkt. 56) (Ex. H) at 18-22 (TSC employees review inclusion requests

for, at most, 10 minutes per request). Second, Plaintiffs’ watchlist information will be relevant

to as applied challenges to watchlist placement. Kashem v. Barr, 941 F.3d 358, 374 (9th Cir.

2019). And third, the information will be relevant in connecting the dots between watchlist

placement and the myriad effects watchlist placement has had on Plaintiffs. See Elhady, 391

F. Supp. 3d at 577-580.

       In contrast, the Government’s value in keeping Plaintiffs’ information secret is

minimal. Plaintiffs already know they are on the watchlist because watchlist experience is so

unique that no other explanation for what has happened would suffice. At most, all Plaintiffs
        Case 8:18-cv-02415-PX Document 114 Filed 03/19/21 Page 10 of 18



do not know is when exactly they were placed on the watchlist and if and when they were

taken off the watchlist, as well as the annotations and supposed derogatory information held

by the Government.

       Nor is there any chilling of candor or privacy interests. And since watchlist status is

not evidence of any active investigation, there is no investigation that would be curtailed by

providing the information requested. And what derogatory information might exist within

Plaintiffs’ files will likely show the information is of low quality, insufficient to show any

potential criminal conduct, and is often actually conduct protected under the First

Amendment, such as engaging in prayer or studying foreign languages.

       Finally, despite the Government’s claims to the contrary, the information provided is

not rigorous. Rather, as noted above, the information learned through Elhady litigation is that

watchlist decisions are made based on fleeting reviews lasting mere minutes at most. If the

information were actually important to any criminal or national security investigation, that

information would be reviewed with far more rigor than the Government currently uses.

       As a result, the positive King factors—the relevance and importance of the documents

to the plaintiff’s case, the strength of plaintiff’s case, and the importance of the issues involved

to the public interest—all support disclosure. Plaintiffs’ case is strong (as seen by the District

Court’s decision in Elhady), and the information the Government keeps on Plaintiffs goes

directly both to how Plaintiffs’ constitutional rights are interfered with as well as with the

adequacy of the process provided both facially and as applied. The constitutional importance

of the Government’s secret watchlist is profound. And the negative King factors are all

inapplicable (law enforcement officers’ safety and privacy the chilling of candor during

internal investigation, and any relevant privacy laws), except for the weaking of law
        Case 8:18-cv-02415-PX Document 114 Filed 03/19/21 Page 11 of 18



enforcement programs, which, for the reasons explained above, does not justify

nondisclosure.

       At minimum, the Court should order the information provided be produced via a

Protective Order or an Attorneys’ Eyes Only protective order. See King, 121 F.R.D. at 194

(“burden will remain on the police to show why such materials should be reviewed in camera

and why disclosure should be denied, especially in the context of an appropriate protective

order”); MacNamara v. City of New York, 249 F.R.D. 70, 96 (S.D.N.Y. 2008); Mohamed v.

Holder, 11-cv-50, 2014 WL 11516538, at *1 (E.D. Va. Oct. 30, 2014); Martin, 287 F.R.D. at

349 (Attorneys Eyes Only protective order). 1 To the extent necessary, Plaintiffs request the

Court review the material in camera.

       B.      The Court should compel the disclosure of private entities who have
               watchlist access
       Plaintiffs requested the Government provide a list of all entities who have had

watchlist access:

       Interrogatory #2: Identify every entity of any kind that has ever had access to
       TSDB information in any way, including but not limited to NCIC-based
       access, access via a government-issued Original Record Identifier, or access to
       TSDB information via a Merits Defendant screening a list of private employees
       against TSDB information.

Exhibit B at 22.

       The Government has disclosed a list of state and local entities that have watchlist

information, but except for a few stray entities (which may have been unintentionally

disclosed), has refused to provide the same for private entities. According to the Government,



1
 Of course, the Court should only require a protective order to the extent the information
would otherwise not be disclosable at all. See Lismont v. Alexander Binzel Corp., 47 F. Supp. 3d
443, 456 (E.D. Va. 2014) (noting this rule in general and in particular as it relates to Attorneys
Eyes Only protective orders).
        Case 8:18-cv-02415-PX Document 114 Filed 03/19/21 Page 12 of 18



“[d]isclosure of this detailed information, beyond what is set forth below, could serve as a

roadmap for someone seeking to access NCIC for an improper purpose—by, for example,

using the list of private ORIs to target personnel with harassing inquiries or phishing attempts

for unauthorized access to NCIC information, or recruitment to misuse that access.” Id. at

29.

       The private dissemination of watchlist information causes the stigma-related harm that

is part of the stigma. See Dkt. 73 (Opinion) at 33. Meanwhile, private entities are broadly

more likely to cause stigma-related harm, as they are not bound by either the Constitution or

public duties.

       The Government’s claim that disclosing private entities’ access should be denied

because that access is more subject to abuse is the garden variety definition of chutzpah. See,

e.g., Harbor Ins. Co. v. Schnabel Found., 946 F.2d 930, 937 n. 5 (D.C.Cir.1991) (“chutzpah is a

young man, convicted of murdering his parents, who argues for mercy on the ground that he

is an orphan”). The Government simultaneously argues that the watchlist is safe because the

security measures put in place protecting access are thorough, and yet it cannot even disclose

which private entities have the watchlist for fear it will all become public information.

       In any event, according to the Government’s own representations, the private entities

are merely those that fulfill public duties similar to the public ones anyway. Ex. B at 33-36. If

this is true, then it should be pretty straightforward for anyone supposedly trying to do an end-

around the terrorist watchlist screening process to figure out what specific organization may

or may not have watchlist information anyway. The only terrorists that could possibly be

thwarted are those who were both tremendously lazy, and those terrorists would not be trying

to do endaround access of the TSDB anyway. Only if the Government’s representations are
        Case 8:18-cv-02415-PX Document 114 Filed 03/19/21 Page 13 of 18



not true—i.e, if private access is not controlled or limited and the risk of abuse is high—would

the Government’s supposed need for nondisclosure be rational. Yet, neither public

embarrassment nor possible legal liability are legitimate grounds for avoiding the disclosure

of information under the law enforcement privilege.

       There is, of course, one group of people the Government does have a real interest in

avoiding “harassment” (as they call it) regarding the private entities’ watchlist access. Should

Plaintiffs’ counsel discover this information, they may be able to (ethically and cooperatively,

or potentially by subpoena, not by any harassment) obtain additional information about how

watchlist information is obtained and used from those entities themselves. But the

Government’s interest in providing information detrimental to their case is not a King factor.

121 F.R.D. 191-94. Instead, the possibility of such disclosure favors overcoming the privilege.

Id. at 196.

       Plaintiffs have met their burden under King. Id. at 191-96. The need for this

information is compelling. As the Government is keeping it secret, it cannot be found

elsewhere. Its relevance to the Plaintiffs’ stigma-plus claim is obvious, as it goes to the heart

of how stigmatizing watchlist placement is. And Plaintiffs’ case is strong (as seen by the

Eastern District of Virginia’s decision in Elhady), and one important to the public.

       Meanwhile the King factors disfavoring disclosure are not applicable here. Given the

disclosure of actual public state and federal entities, there is no additional threat to any law

enforcement officers’ safety and privacy, even if the private recipients are deemed law

enforcement officers. As explained above, the Government’s claim regarding the weakening

of law enforcement programs is tepid and would apply equally to state and municipal
        Case 8:18-cv-02415-PX Document 114 Filed 03/19/21 Page 14 of 18



agencies, which have been disclosed. And there is no possibility of the chilling of candor

during internal investigation or application of any relevant privacy laws from disclosure.

       The Court should require the disclosure of private recipients of the watchlist. At

minimum, the Court should require the disclosure be provided to Plaintiffs’ counsel under

seal with the caveat that Plaintiffs are permitted to contact or subpoena those entities

regarding their watchlist access. To the extent necessary, Plaintiffs request the Court review

the material in camera.

       C.     The Court should compel the disclosure of foreign entities who have
              watchlist access
       As noted above, Interrogatory #2 also sought disclosure of private entities who have

watchlist access. The Government refuses to provide this information anyway, except for a

few entities, such as Turkey, that are already public. According to the Government, disclosure

of intelligence-sharing with foreign governments—namely, the identification of the countries

with which the United States has information-sharing arrangements, pursuant to which TSC

provides the applicable countries with access to TSDB information,” “cannot be provided

because it is potentially subject to the state secrets privilege, may be classified, and/or also

constitutes SSI and law-enforcement sensitive information.”

       That something “may” be classified is not grounds for nondisclosure; it either “is”

classified or it is not. Likewise, the state secrets privilege has not yet been invoked. And

Plaintiffs’ counsel has been provided SSI access. So the only relevant ground for non-

disclosure is the law enforcement privilege.

       According to the Government, “Disclosure of information on this subject, beyond

what is set forth below, could reasonably be expected to cause harm to the national security

by having a chilling effect on foreign government cooperation and assistance, jeopardize
         Case 8:18-cv-02415-PX Document 114 Filed 03/19/21 Page 15 of 18



collaborative efforts with foreign governments, and lead to gaps in vital intelligence.” Ex. B

at 27.

         But “beyond what is set forth below” gives away the game. Some of these foreign

entity partnerships—Albania, Bulgaria, Georgia, Hungary, and Slovenia,” are already

disclosed. Others, like India, have publicly shared this information with the world. See India,

US Join Hands to Fight Terrorism, India Today, June 2, 2016 (Ex. I).2 That the Government

shares watchlist information with foreign entities is neither revelationary or any real big

secret. Nor is there any evidence it has harmed the relationship with Albania, Bulgaria,

Georgia, Hungrary, Slovenia, or India in any way. So what appears to be the case is that the

Government does not want the public embarrassment and potential legal liability of admitting

that it shares these sensitive information with countries that have terrible human rights records

such as war-on-terror allies Saudi Arabia, the Philippines, Qatar, UAE and Kuwait, the latter

three which have detained American watchlist plaintiffs and the latter two of which have

tortured them. 3

         Again, the King factors favor disclosure apply strongly. Alongside the reasons

supporting disclosure of private dissemination above (including the stigmatic effect of

disclosure), the risks of harm to Plaintiffs of travelling to a country that has been told Plaintiffs

are terrorists are obvious, causing them travel-related injury as well.4 And the King factors not



2
  Also available at https://www.indiatoday.in/india/story/india-us-terrorism-exchange-of-
terrorist-screening-information-arrangement-12023-2016-06-02.
3
  See. e.g., Fikre v. Fed. Bureau of Investigation, 904 F.3d 1033, 1035 (9th Cir. 2018) (watchlist
plaintiff tortured by UAE for 106 days); Mohamed v. Holder, 995 F. Supp. 2d 520, 522 (E.D.
Va. 2014) (watchlist plaintiff tortured in Kuwait); Long v. Barr, 451 F. Supp. 3d 507, 519 (E.D.
Va. 2020) (watchlist plaintiff detained by Qatar).
4
  To be sure, Plaintiffs counsel has no plans to contact or subpoena foreign governments
regarding their use of watchlist information at this time.
          Case 8:18-cv-02415-PX Document 114 Filed 03/19/21 Page 16 of 18



favoring disclosure are all inapplicable or weak. There is again no additional threat to any law

enforcement officers’ safety and privacy, no possibility of chilling of candor of internal

investigations, and no privacy laws at stakes. And the Government’s assertion of a threat to

their intelligence sharing operations ring hollow.

         At minimum, the Court should order the information provided be produced via an

Attorneys’ Eyes Only protective order. To the extent necessary, Plaintiffs request the Court

review the material in camera.

II.      The Court Should Order Defendants to Search for Responsive WLAC Information
      “To fall within the deliberative process privilege, materials must bear on the formulation

or exercise of agency policy-oriented judgment.” Ethyl Corp v. U.S. E.P.A., 25 F.3d 1241, 1248

(4th Cir. 1994) (emphasis in original and citation omitted). To qualify for withholding under

the deliberative process privilege, a document must be both “predecisional” and

“deliberative.” Petroleum Info. Corp. v. Department of Interior, 976 F.2d 1429, 1434 (D.C. Cir.

1992). A document is “deliberative” if it “reflects the give-and-take of the consultative process

by revealing the manner in which the agency evaluates possible alternative policies or

outcomes.” Id. (internal quotation marks omitted). Deliberative material reveals “the manner

in which the agency evaluates possible alternative policies or outcomes.” City of Virginia Beach,

995 F.2d at 1253; see also Solers, Inc. v. Internal Revenue Serv., 827 F.3d 323, 329 (4th Cir. 2016).

      Information that (1) “does not contain subjective, personal thoughts on a subject, so public

knowledge of the documents will not subject the writer either to ridicule or criticism,” (2)

“discuss the wisdom or merits of a particular agency policy,” or (3) “recommend new agency

policy, raising the possibility that their disclosure would mislead the public,” the privilege

does not apply. NAACP v. Bureau of Census, 401 F. Supp. 3d 608, 612 (D. Md. 2019) (quoting
        Case 8:18-cv-02415-PX Document 114 Filed 03/19/21 Page 17 of 18



Coastal States Gas Corp. v. Dep’t of Energy, 617 F.2d 854, 869 (D.C. Cir. 1980)). The privilege

does not apply to documents that “simply explain and apply established policy.” Id.

    Like other assertions of privilege, the Government must provide a privilege log when it

withholds documents or information under the deliberative process privilege. S.C. Coastal

Conservation League v. Ross, 431 F. Supp. 3d 719, 725 (D.S.C. 2020) (collecting cases from the

Fourth Circuit). The privilege log is necessary, among other reasons, for the Court to

determine whether the privilege is properly invoked. Id.

       Plaintiffs sought in its first request from WLAC:

       All documents of any kind—including but not limited to minutes,
       correspondences, rules, agreements, policies, procedures, memoranda, internal
       and external reports, internal and external communications—that regard the
       Watchlisting Advisory Council in any way. A comprehensive response to this
       request must include documents related to WLAC formation, governance,
       WLAC’s statements (or summaries) of conclusion as well as communications
       to and from the National Security Council and the WLAC co-chairs. 5

WLAC Interrogatory #1, Ex. D at 3.

       Plaintiffs concede that some of this information may very well be protected by the

deliberative process or other privileges. But some of the information sought, on its face, does

not. Documents related to WLAC formation and governance likely does not fall within the

privilege. Statements and summaries of conclusion likewise do not to the extent they “simply

explain and apply established policy.” NAACP, 401 F. Supp. 3d at 612. And while some

communications to and from the WLAC co-chairs (in their official capacity as WLAC co-

chairs) may be privileged, not all communications are going to fall under the privilege.




5
  The breadth of the request was made necessary because the Government demanded
Plaintiffs issue only a small number of requests.
        Case 8:18-cv-02415-PX Document 114 Filed 03/19/21 Page 18 of 18



       For much the reasons explained in Section I, above, the Government’s failure to

perform a search, provide a privilege log, and disclose nonprivileged information violates the

Rules of Civil Procedure. The Court should order the Government to comply.

                                      CONCLUSION

       The Court should grant Plaintiffs’ Motion to compel. The Court should order the

Merits Defendants to perform a full search for responsive documents and provide responsive

documents and a privilege log to Plaintiffs’ Merits Document Request #1. The Court should

also order the Merits Defendants to perform a complete response to Plaintiffs’ Merits

Interrogatory #2, including all private and foreign entities. Finally, the Court should order

the WLAC Defendants to perform a full search for responsive documents to Plaintiffs’ WLAC

Document Request #1, and provide responsive non-privileged documents, with any claim of

privilege limited by the actual, narrow contours of the deliberative process privilege, as well

as a privilege log.

Dated: March 19, 2020                              Respectfully Submitted,
                                                BY: /s/ Lena F. Masri
                                                Lena F. Masri (20251)
                                                Gadeir I. Abbas (20257) *
                                                Justin Sadowsky (20128)
                                                CAIR LEGAL DEFENSE FUND
                                                453 New Jersey Ave, SE
                                                Washington, DC 20003
                                                Phone: (202) 488-8787

                                                * Mr. Abbas is licensed in VA, not in D.C.
                                                Practice limited to federal matters.

                                                Attorneys for Plaintiffs
